Title: From George Washington to Henry Knox, 21 August 1786
From: Washington, George
To: Knox, Henry



Dr Sir
Mount Vernon 21st Augt 1786

The inclosed letter I received a short time since. As I am wholly unacquainted with the writer, & circumstances therein mentioned; I can only say, that if the facts are such as there alledged, I think the sufferer is entitled to some redress; but how far it may be in the power of Congress to comply with petitions of this nature I am not able to say. You undoubtedly know much better than I do, & I am sure your exertions will never be wanting to have justice done to those who have suffered by adhering to the cause of our Country. I am Dr Sir &c. &c.

G: Washington

